U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A (Mark One) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act Commission File No. 000-53388 Freedom Environmental Services, Inc. (Name of small business issuer as specified in its charter) Delaware 56-2291458 State of Incorporation IRS Employer IdentificationNo. 7380 West Sand Lake Road, Suite 543, Orlando, FL 32819 (Address of principal executive offices) (407) 658-6100 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.  Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.  Yes x No Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer £Accelerated filer £ Non-accelerated filer £Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMarch 31, 2010 Common stock, $0.001 par value Explanatory Note: The Company has amended its Form 10-Q/A for September 30, 2009 to reflect the modifications made in the preparation of the amended 10-Q/A for the Quarter ended March 31, 2009 and June 30, 2009 which carried forward to September 30, 2009 specifically, modification to revenue and expenses. 1 FREEDOM ENVIRONMENTAL SERVICES, INC. INDEX TO FORM 10-Q/A FILING FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statement of Cash Flows 5 Notes to Consolidated financial statements 6 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 20 Item3 Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PART II - OTHER INFORMATION Item1. Legal Proceedings 30 Item1A Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 35 Item4. Reserved. 35 Item5 Other information 35 Item6. Exhibits 35 CERTIFICATIONS Exhibit 31 – Management certification…………… Exhibit 32 – Sarbanes-Oxley Act…………….… 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS FREEDOM ENVIRONMENTAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, CURRENT ASSETS Cash $ $
